UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXHANGE ACT OF 1934 For the transition period from to Commission File No. 1- 6407 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: SOUTHERN UNION SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-0571592 (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code:(713) 989-2000 SOUTHERN UNION SAVINGS PLAN FORM 11-K December 31, 2010 Table of Contents Page Report of Independent Registered Public Accounting Firm2 Financial Statements: Statements of Net Assets Available for Plan Benefits3 Statement of Changes in Net Assets Available for Plan Benefits4 Notes to Financial Statements 5 Supplemental Schedule Schedule H, line 4i – Schedule of Assets Held at End of Year 12 Signatures 13 Index to Exhibit 14 Note:All other schedules required by section 2520.103-10 of the Department of Labor’s rules and regulations for reporting and disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. 1 Report of Independent Registered Public Accounting Firm To The Participants and Plan Administrator of the Southern Union Savings Plan We have audited the accompanying statements of net assets available for benefits of the Southern Union Savings Plan (the “Plan”) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule listed in the table of contents is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplementary information is the responsibility of the Plan's management. Such information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ McConnell & Jones LLP Houston, Texas June 28, 2011 2 SOUTHERN UNION SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS December 31, Assets: Investments, at fair value: Southern Union Company common stock $ $ Mutual funds Common/collective trust Participant-directed brokerage accounts Interest bearing cash Total investments Receivables: Employer contributions Participant contributions Notes receivable from participants Total receivables Total assets Total liabilities - - Net assets, at fair value $ $ The accompanying notes are an integral part of these financial statements 3 SOUTHERN UNION SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS Year Ended December 31, 2010 Additions to net assets attributed to: Investment income: Interest and dividends $ Net appreciation in fair value of investments Total investment income, net Contributions: Employer Participant Rollover Total contributions Interest on notes receivable from participants Total additions Deductions from net assets attributed to: Distributions to participants Administrative expenses Total deductions Net increase Net assets available for plan benefits: Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 4 SOUTHERN UNION SAVINGS PLAN 1.Description of Plan The following brief description of the Southern Union Savings Plan (the Plan) provides only general information.Plan participants (Participants) should refer to the Plan document for a more complete description of the Plan’s provisions. General.The Plan is a defined contribution plan sponsored by Southern Union Company (the Company).The trustee of the Plan is JP Morgan Retirement Plan Services (JP Morgan or the Trustee).The majority of the employees of the Company and its participating divisions and subsidiaries are eligible to participate on the date employment commences. The Plan is designed to comply with Section 4975(e)(7) and the regulations provided thereunder of the Internal Revenue Code of 1986, as amended (the Code), and is subject to the applicable provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions.Each year, Participants may elect to contribute a portion of their pretax and after-tax compensation up to the applicable Internal Revenue Service (IRS) limits to the Plan.In addition, Participants may also transfer into the Plan amounts representing qualified rollovers from other defined benefit or contribution plans. New employees of the Company are automatically enrolled at a pre-tax contribution rate of three percent.These contributions are automatically invested in a target retirement date fund based on the employee’s date of birth and an assumed retirement age of 65.Such employees may subsequently change their contribution percentage and investment election at any time. The Company makes matching contributions to the Plan based on the formulas set forth in the Plan.The Company has also elected to make retirement power contributions, as defined in the Plan, to eligible Participants. Participants may direct their contributions plus all of the Company’s contributions (both matching and retirement power contributions, as applicable) into various investment options offered by the Plan.During the year ended December 31, 2010, the Plan offered 19 mutual funds, one common/collective trust and Company stock as investment options.Additionally, the Plan provides Participants the opportunity to participate in Participant-directed brokerage accounts.Contributions are subject to certain limitations. Participant Accounts.Each Participant’s account is credited with the Participant’s directed contribution and allocations of (a) the Company’s contributions, (b) Plan earnings and (c) a charge for an allocation of investment and administrative expenses.Allocations are based on Participant earnings or account balances, as defined.The benefit to which a Participant is entitled is the benefit that can be provided from the Participant’s vested account. Vesting.Participants are immediately vested in their contributions plus actual earnings thereon.Vesting in the Company’s contribution portion of a Participant’s account is based on years of credited service with a graded vesting schedule that varies in accordance with the terms of the Plan.Each of the Plan’s vesting schedules provide for 100 percent vesting after five or six years of credited service. Notes Receivable from Participants.Participants may borrow from their investment fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 reduced by the highest outstanding balance of the Participant’s loans from the Plan during the one year period ending on the day before the loan is made or one-half of the Participant’s vested balance.The loans are made from the Participant’s eligible account balance and bear interest at rates commensurate with market-based prevailing rates as determined by the Plan administrator.Principal and interest is paid ratably through payroll deductions. Payment of Benefits.Participants are eligible to receive a distribution of their vested account balance upon separation from employment due to retirement, disability, death (in which case payment will be 5 SOUTHERN UNION SAVINGS PLAN made to the designated beneficiary) or termination of employment.Distributions of benefits are made in a single cash lump sum or as in-kind distributions of Company stock.In-kind distributions are limited to the extent of the value of the Participant’s investment in Company stock.The Plan provides for in-service withdrawals for hardship reasons, for Participants who have attained age 59 ½ or who have qualified roll-over contributions. The Plan allows automatic lump-sum distributions if the present value of the terminated Participant’s vested account balance is less than $1,000 in the aggregate. Voting Rights.Each Participant is entitled to exercise voting rights attributable to the shares allocated to his or her account and is notified by the Company prior to the time that such rights may be exercised.The Trustee is not permitted to vote any allocated share for which instructions have not been given by a Participant.The Trustee, as directed by the Company, votes any unallocated shares on behalf of the collective best interest of Participants and beneficiaries. 2.Summary of Significant Accounting Policies Basis of Accounting.The accompanying Plan financial statements are prepared on the accrual basis of accounting in accordance with GAAP.Certain reclassifications have been made to the prior year’s financial statements to conform to the current year presentation. Use of Estimates.The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Risks and Uncertainties.The Plan provides for various investment options in various combinations of investment funds.Investment funds are exposed to various risks, including but not limited to interest rates and market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect Participants’ account balances and the amounts reported in the statement of net assets available for benefits and the statement of changes in net assets available for benefits. Contributions.Contributions to the Plan from Participants are recorded in the period that payroll deductions are made from Participants. Payment of Benefits.Benefits are recorded when paid. Investment Valuation and Income Recognition.The Plan’s investments are stated at fair values in the Statements of Net Assets Available for Plan Benefits at December 31, 2010 and 2009.The contract value of the JP Morgan Stable Value Fund (SVF), a common/collective trust, at December 31, 2010 and 2009 approximates fair value and, therefore, no adjustment has been recorded in the Statement of Net Assets Available for Plan Benefits.Mutual funds are valued at quoted market prices, which represent the net asset value of shares held by the Plan at December 31, 2010 and 2009.The Company’s common stock is valued at fair market value as quoted on the New York Stock Exchange.Participant-directed brokerage accounts are generally valued using quoted market prices. The Statement of Changes in Net Assets Available for Plan Benefits is prepared on a fair value basis.Purchases and sales of securities are recorded on a trade-date basis.Interest is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. See Note 4 – Fair Value Measurements for related disclosures regarding the Plan’s investments that are recorded at fair value. 6 SOUTHERN UNION SAVINGS PLAN Notes Receivable from Participants.Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.In the event of a default on a note receivable from a Participant, the related balance is reported as a deemed distribution to the Participant.Interest income on notes receivable from participants is recorded when earned. Forfeited Accounts.When certain terminations of participation in the Plan occur, the nonvested portion of the Participant’s account represents a forfeiture.Forfeitures are used to pay the Plan’s administrative expenses and reduce employer matching contributions.Forfeited nonvested accounts totaled $252,200 and $117,700 at December 31, 2010 and 2009, respectively.During the year ended December 31, 2010, $74,600 of forfeitures were used to pay administrative expenses of the Plan and $4,700 was used to reduce employer matching contributions. New Accounting Principles Accounting Principles Recently Adopted In September 2010, the FASB issued authoritative guidance clarifying the classification and measurement of participant loans by defined contribution pension plans. Participant loans, which were previously reported as investments, are now required to be classified as notes receivable from participants. This guidance, which must be applied retrospectively, is effective for fiscal years ending after December15, 2010, with early adoption permitted accordingly.Participant loans have been classified as Notes receivable from participants in the Statements of Net Assets Available for Plan Benefits. In January 2010, the FASB issued authoritative guidance to improve disclosure requirements related to fair value measurements.This guidance requires new disclosures associated with the three-tier fair value hierarchy for transfers in and out of Levels 1 and 2 and for activity within Level 3.It also clarifies existing disclosure requirements related to the level of disaggregation and disclosures about certain inputs and valuation techniques.This guidance is effective for interim or annual financial periods beginning after December 15, 2009, except for the disclosures related to activity within Level 3, which is effective for interim or annual financial periods beginning after December 15, 2010.This guidance did not materially impact the Plan’s financial statements. 3.Investments Stable Value Fund During 2010 and 2009, the Plan held investments in the SVF, which is a separately managed fund.The SVF invests in a common/collective trust which consists of a high quality fixed income portfolio combined with investment contracts, commonly referred to as wrap contracts, issued by insurance companies and other financial institutions for a fee.The fixed income portfolio consists of investment grade fixed income securities, primarily U.S. Treasury, agency, corporate, mortgage-backed, asset-backed, and privately placed mortgage debt.The SVF is credited with earnings on the underlying investments and charged for participant withdrawals and administrative expenses. The issuer of the wrap contract guarantees a zero percent minimum rate of return (effectively providing principal preservation of Participant assets in the fund) and provides full benefit responsiveness, provided that all terms of the wrap contract have been met. Wrap contracts are normally purchased from issuers rated in the top three long-term rating categories (equaling A- or above). The fair value of the SVF equals the total of the fair value of the underlying assets plus the total wrap contract rebid value, which is calculated by discounting the annual rebid fee, due to rebid, over the duration of the contract’s assets. As of December31, 2010 and 2009, there were no reserves against the wrap contracts’ carrying values due to credit risks of the issuers. The crediting interest rates for the wrap contracts are based upon a formula agreed with the issuer with the requirement that interest rates may not be less than zero percent. Interest rates are typically reviewed on a quarterly basis for resetting, but may be reviewed more frequently. Certain events limit the ability of the Plan to transact at contract value with the wrap issuer. However, the Plan’s management is not aware of the occurrence or likely occurrence of any such events, which would limit the Plan’s ability to transact at contract value with participants. The issuer may terminate a wrap contract for cause at any time. 7 SOUTHERN UNION SAVINGS PLAN The fair value of underlying assets of the SVF other than the wrap contracts, which included investments in money market funds and various debt and fixed income securities, is determined by the trustees of the SVF using a combination of readily available most recent market bid prices in the principal markets where such funds and securities are traded, pricing services that use valuation matrices incorporating dealer supplied valuations and valuation models, valuation inputs such as structure of the issue, cash flow assumptions and the value of underlying assets and guarantees. The fair value of the wrap contracts is determined using a discounted cash flow model using market data and considers recent fee bids as determined by recognized dealers. The average yields earned by all wrap contracts held by the Plan’s common/collective trust were approximately 3.04 percent and 4.03 percent for the years ended December31, 2010 and 2009, respectively. The average yields earned by the Plan for all wrap contracts held by the Plan’s common/collective trust based on the actual interest rates credited to participants were approximately 2.42 percent and 2.38 percent for the years ended December31, 2010 and 2009, respectively. Other Investment Related Disclosures The following presents the Plan’s investments as of the dates indicated.Investments that represent five percent or more of the Plan’s net assets are separately identified. December 31, Common Stock, Southern Union Company common stock $ $ Mutual funds PIMCO total return fund JPMorgan smart retirement 2020 JPMorgan equity index Vanguard growth index - Harbor international fund - SSgA international stock selection - JPMorgan intrepid growth - Common/collective trust, JPMorgan stable value fund Other investments less than 5% $ $ ­­The net appreciation in fair value of investments (including gains and losses on investments bought and sold, as well as held during the year) for 2010 was as follows: Southern Union Company common stock $ Common/collective trust Mutual funds Other Total appreciation $ 8 SOUTHERN UNION SAVINGS PLAN 4. Fair Value Measurements Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.When determining the fair value measurements for assets and liabilities required to be recorded at fair value, the Plan considers the principal or most advantageous market in which it would transact and considers assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of nonperformance. The fair value hierarchy requires the Plan to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement.The three-tier fair value hierarchy, which prioritizes the inputs used to measure fair value is as follows: · Level 1 – Observable inputs such as quoted prices in active markets for identical assets or liabilities; · Level 2 – Observable inputs such as: (i) quoted prices for similar assets or liabilities in active markets; (ii) quoted prices for identical or similar assets or liabilities in markets that are not active and do not require significant adjustment based on unobservable inputs; or (iii) valuations based on pricing models, discounted cash flow methodologies or similar techniques where significant inputs (e.g., interest rates, yield curves, etc.) are derived principally from observable market data, or can be corroborated by observable market data, for substantially the full term of the assets or liabilities; and · Level 3 – Unobservable inputs, including valuations based on pricing models, discounted cash flow methodologies or similar techniques where at least one significant model assumption or input is unobservable.Unobservable inputs are used to the extent that observable inputs are not available and reflect the Plan’s own assumptions about the assumptions market participants would use in pricing the assets or liabilities.Unobservable inputs are based on the best information available in the circumstances, which might include the Plan’s own data. 9 SOUTHERN UNION SAVINGS PLAN Investments measured at fair value on a recurring basis consisted of the following types of instruments at the dates indicated (Level 1, 2 and 3 inputs are defined above): Fair Value Fair Value Measurements at December 31, 2010 as of Using Fair Value Hierarchy December 31, 2010 Level 1 Level 2 Level 3 Southern Union common stock $ $ $
